Order entered July 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-09-01068-CV

          DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellants

                                                V.

                                   BILL GURLEY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 06-03299

                                            ORDER
       The Court has been notified that, by order dated July 7, 2016, the United States

Bankruptcy Court for the Eastern District of Texas reopened appellant’s Chapter 7 Bankruptcy

case. Pursuant to 11 U.S.C. § 362, further action in this cause is automatically stayed. See TEX.

R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE